          Case 3:19-cv-00638-WHA Document 40 Filed 05/13/19 Page 1 of 3



     QUINN EMANUEL URQUHART &                     SEAN C. CUNNINGHAM, Bar No. 174931
 1   SULLIVAN, LLP                                sean.cunningham@dlapiper.com
 2   Kevin P.B. Johnson (Bar No. 177129)          ERIN P. GIBSON, Bar No. 229305
     kevinjohnson@quinnemanuel.com                erin.gibson@dlapiper.com
 3   555 Twin Dolphin Drive 5th Floor             EDWARD SIKORSKI, Bar No. 208576
     Redwood Shores, California 94065-2139        ed.sikorski@dlapiper.com
 4   Telephone: (650) 801-5000                    JACOB D. ANDERSON, Bar No. 265768
     Facsimile: (650) 801-5100                    jacob.anderson@dlapiper.com
 5                                                PETER MAGGIORE, Bar No. 292534
 6   Jordan Jaffe (Bar No. 254886)                peter.maggiore@dlapiper.com
     50 California Street, 22nd Floor             DLA PIPER LLP (US)
 7   San Francisco, CA 94111                      401 B Street, Suite 1700
     Telephone: (415) 875-6600                    San Diego, California 92101-4297
 8   Facsimile: (415) 875-6700                    Telephone: 619.699.2700
                                                  Facsimile: 619.699.2701
 9   Edward J. DeFranco (Bar No. 165596)
10   Brian P. Biddinger (Bar No. 224604)          JAKE ZOLOTOREV, Bar No. 224260
     51 Madison Avenue, 22nd Floor                jake.zolotorev@dlapiper.com
11   New York, NY 10010                           ERIK R. FUEHRER, Bar No. 252578
     Telephone: (212) 849-7000                    erik.fuehrer@dlapiper.com
12   Facsimile: (212) 849-7100                    DLA PIPER LLP (US)
                                                  2000 University Avenue East
13
                                                  Palo Alto, CA 94303-2214
     Attorneys for Defendants and Counterclaimant Telephone: 650.833.2000
14   FUNDAMENTAL INNOVATION SYSTEMS
     INTERNATIONAL LLC &                          Facsimile: 650.833.2001
15   FUNDAMENTAL INNOVATION SYSTEMS
     INTERNATIONAL HOLDINGS LLC                   Attorneys for Plaintiff APPLE INC.
16
17                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19   APPLE INC.,                                    CASE NO. 3:19-cv-638 (WHA)
20
                    Plaintiff.
                                                    STIPULATION TO EXTEND TIME
21                                                  TO RESPOND TO COMPLAINT
     v.
22
     FUNDAMENTAL INNOVATION SYSTEMS
23   INTERNATIONAL LLC; and
24   FUNDAMENTAL INNOVATION SYSTEMS
     INTERNATIONAL HOLDINGS LLC,
25
                    Defendants.
26
27
28
                                                                            CASE NO. 3:19-CV-638
                                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
       Case 3:19-cv-00638-WHA Document 40 Filed 05/13/19 Page 2 of 3



            Pursuant to Civil Local Rule 6-1(a), Plaintiff Apple Inc. and Defendants Fundamental
 1
 2   Innovation Systems International LLC and Fundamental Innovation Systems International

 3   Holdings LLC (collectively, the “Parties”) hereby stipulate as follows:

 4          WHEREAS, Plaintiff served Defendants with its Complaint on February 5, 2019;
 5          WHEREAS, the Parties have agreed to an extension of time for Defendants to file their
 6
     answers or responses to the Complaint to until May 21, 2019;
 7
            WHEREAS, the requested time modification will not alter the date of any event or any
 8
     deadline already fixed by Court order.
 9
10          IT IS HEREBY AGREED AND STIPULATED by and between the parties, through

11   their respective counsel, that Defendants shall have until May 21, 2019, to answer or otherwise

12   respond to Plaintiff’s Complaint.
13
14   Dated: May 13, 2019                          Respectfully submitted,
                                                  By: /s/ Edward J. DeFranco
15                                                KEVIN P.B. JOHNSON
                                                  EDWARD J. DEFRANCO
16                                                BRIAN P. BIDDINGER
17
                                                  Attorneys for Defendants
18                                                FUNDAMENTAL INNOVATION SYSTEMS
                                                  INTERNATIONAL LLC AND
19                                                FUNDAMENTAL INNOVATION SYSTEMS
                                                  INTERNATIONAL HOLDINGS LLC
20
21   Dated: May 13, 2019                          By: /s/ Sean C. Cunningham
                                                  SEAN C. CUNNINGHAM
22                                                ERIN GIBSON
                                                  EDWARD SIKORSKI
23                                                JAKE ZOLOTOREV
                                                  ERIK FUEHRER
24
                                                  JACOB D. ANDERSON
25                                                PETER MAGGIORE

26                                                Attorneys for Plaintiff APPLE INC.
27
28
                                                                               CASE NO. 3:19-CV-638
                                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
       Case 3:19-cv-00638-WHA Document 40 Filed 05/13/19 Page 3 of 3



                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 1
 2          I, Edward J. DeFranco, attest that concurrence in the filing of this Joint Stipulation to

 3   Extend the Time for Defendants to Respond to Plaintiff’s Complaint has been obtained from the

 4   other signatory. I declare under penalty of perjury under the laws of the United States of
 5   America that the foregoing is true and correct. Executed this 13th day of May, 2019, at New
 6
     York, New York.
 7
 8
                                   /s/ Edward J. DeFranco
 9                                 Edward J. DeFranco
10                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP

11                                 Attorneys for Defendants
                                   FUNDAMENTAL INNOVATION SYSTEMS
12                                 INTERNATIONAL LLC AND FUNDAMENTAL
                                   INNOVATION SYSTEMS INTERNATIONAL HOLDINGS
13
                                   LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                CASE NO. 3:19-CV-638
                                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
